DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandolu (US 2015/0348954, of record).
Chandolu discloses, as shown in Figures, a semiconductor structure comprising:
	a die stack (102a) bonded to a base structure (112), the die stack comprising a first integrated circuit die, the first integrated circuit die being a farthest integrated circuit die of the die stack from the base structure;
	a die structure (102b) bonded to the die stack, the die structure comprising a second integrated circuit die, the first side of the first integrated circuit die being in physical contact with a second side of the second integrated circuit die;
	a heat dissipation structure (113) bonded to the die structure adjacent the die stack, a sidewall of the heat dissipation structure being substantially coplanar with a sidewall of the die structure; and
	a first encapsulant (116) extending along sidewalls of the die stack.

Regarding claim 3, Chandolu discloses the sidewall of the heat dissipation structure is free from the first encapsulant [Figures].

Regarding claim 5, Chandolu discloses a topmost surface of the heat dissipation structure is substantially level with a topmost surface of the first encapsulant, the topmost surface of the heat dissipation structure being a farthest surface of the heat dissipation structure from the die structure, the topmost surface of the first encapsulant being a farthest surface of the first encapsulant from the die structure [Figures].

Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0279431, of record).
Li et al.  discloses, as shown in Figures, a semiconductor structure comprising:
	a die stack (105,103,102b) bonded to a base structure (112), the die stack comprising a first integrated circuit die, the first integrated circuit die being a farthest integrated circuit die of the die stack from the base structure;
	a die structure (102a) bonded to the die stack, the die structure comprising a second integrated circuit die, a first side of the first integrated circuit die being in physical contact with a second side of the second integrated circuit die;
	a heat dissipation structure (113) bonded to the die structure adjacent the die stack, a sidewall of the heat dissipation structure being substantially coplanar with a sidewall of the die structure; and
	a first encapsulant (116) extending along sidewalls of the die stack.

Regarding claim 2, Li et al. discloses the heat dissipation structure comprises a stack of dummy structures [0017], [0027].

Regarding claim 3, Li et al. discloses the sidewall of the heat dissipation structure is free from the first encapsulant [Figures].

Regarding claim 5, Li et al. discloses a topmost surface of the heat dissipation structure is substantially level with a topmost surface of the first encapsulant, the topmost surface of the heat dissipation structure being a farthest surface of the heat dissipation structure from the die structure, the topmost surface of the first encapsulant being a farthest surface of the first encapsulant from the die structure [Figures].

Claim(s) 1, 3, 5-7, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hembree et al. (US 2018/0108592, of record).
Hembree et al. discloses, as shown in Figures, a semiconductor structure comprising:
	a die stack (122,120,120a/120b) bonded to a base structure (170), the die stack comprising a first integrated circuit die (120a), the first integrated circuit die being a farthest integrated circuit die of the die stack from the base structure;
	a die structure (110/133) bonded to the die stack, the die structure comprising a second integrated circuit die (110), the first side of the first integrated circuit die being in physical contact with a second side of the second integrated circuit die;
	a heat dissipation structure (130) bonded to the die structure adjacent the die stack, a sidewall of the heat dissipation structure being substantially coplanar with a sidewall of the die structure; and
	a first encapsulant (160a) extending along sidewalls of the die stack.

Regarding claim 3, Hembree et al. discloses the sidewall of the heat dissipation structure is free from the first encapsulant [Figures].

Regarding claim 5, Hembree et al. discloses a topmost surface of the heat dissipation structure is substantially level with a topmost surface of the first encapsulant, the topmost surface of the heat dissipation structure being a farthest surface of the heat dissipation structure from the die structure, the topmost surface of the first encapsulant being a farthest surface of the first encapsulant from the die structure [Figures].

Regarding claim 6, Hembree et al. discloses a width of the heat dissipation structure is greater than a width of the second integrated circuit die in a plan view [Figures].

Regarding claim 7, Hembree et al. discloses the die structure further comprises a second encapsulant (133) extending along sidewalls of the second integrated circuit die (110), and wherein the sidewall of the heat dissipation structure is substantially coplanar with a sidewall of the second encapsulant [Figures].

Regarding claim 15, Hembree et al. discloses, as shown in Figures, a semiconductor structure comprising:
	a die structure (110/133) comprising a first integrated circuit die (110) encapsulated in a first encapsulant (133);
	a die stack (122,120,120a/120b) attached to the die structure;
	a heat dissipation structure (130) attached to the die structure at an interface between the first integrated circuit die and the first encapsulant, a sidewall of the heat dissipation structure being substantially coplanar with a sidewall of the first encapsulant;
a base structure (170) attached to the die stack and the heat dissipation structure, the die stack being interposed between the first integrated circuit die and the base structure; and
a second encapsulant (160a) interposed between the die stack (122,120,120a/120b) and the heat dissipation structure (130), a top surface of the second encapsulant being substantially level with a top surface of the die stack [Figures].

Regarding claim 16, Hembree et al. discloses the heat dissipation structure has a rectangular shape in a plan view [Figures].

Regarding claim 17, Hembree et al. discloses a width of the heat dissipation structure is substantially same as a width of the base structure in a plan view [Figures].

Regarding claim 18, Hembree et al. discloses a width of the heat dissipation structure is substantially same as a width of the die structure in a plan view [Figures].

Regarding claim 19, Hembree et al. discloses the sidewall of the heat dissipation structure is substantially coplanar with a sidewall of the base structure [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandolu (US 2015/0348954, of record) in view of Li et al. (US 2015/0279431, of record).
Chandolu discloses the claimed invention including the semiconductor structure as explained in the above rejection.  Chandolu does not disclose the heat dissipation structure comprises a stack of dummy structures or a plurality of dummy structures bonded to each other.  However, Li et al. discloses a heat dissipation structure (113) comprises a stack of dummy structures or a plurality of dummy structures bonded to each other.  Note Figures and [0017], [0027] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the heat dissipation structure of Chandolu comprising a stack of dummy structures or a plurality of dummy structures bonded to each other, such as taught by Li et al. in order to further improve the manufacturing time and facilitate the heat transfer away from the dies.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandolu (US 2015/0348954, of record) in view of Hembree et al. (US 2018/0108592, of record).
Chandolu discloses the claimed invention including the semiconductor structure as explained in the above rejection.  Chandolu does not disclose a width of the heat dissipation structure is greater than a width of the second integrated circuit die in a plan view.  However, Hembree et al. discloses a width of the heat dissipation structure (130) is greater than a width of the second integrated circuit die (110) in a plan view.  Note Figures of Hembree et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the heat dissipation structure of Chandolu having a width greater than a width of the second integrated circuit die in a plan view, such as taught by Hembree et al. in order to further facilitate the heat transfer away from the dies.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0279431, of record) in view of Hembree et al. (US 2018/0108592, of record).
Li et al. discloses the claimed invention including the semiconductor structure as explained in the above rejection.  Li et al. does not disclose a width of the heat dissipation structure is greater than a width of the second integrated circuit die in a plan view.  However, Hembree et al. discloses a width of the heat dissipation structure (130) is greater than a width of the second integrated circuit die (110) in a plan view.  Note Figures of Hembree et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the heat dissipation structure of Li et al. having a width greater than a width of the second integrated circuit die in a plan view, such as taught by Hembree et al. in order to further facilitate the heat transfer away from the dies.

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hembree et al. (US 2018/0108592, of record) in view of Li et al. (US 2015/0279431, of record).
Hembree et al. discloses the claimed invention including the semiconductor structure as explained in the above rejection.  Hembree et al. does not disclose the heat dissipation structure comprises a stack of dummy structures or a plurality of dummy structures bonded to each other.  However, Li et al. discloses a heat dissipation structure (113) comprises a stack of dummy structures or a plurality of dummy structures bonded to each other.  Note Figures and [0017], [0027] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the heat dissipation structure of Hembree et al. comprising a stack of dummy structures or a plurality of dummy structures bonded to each other, such as taught by Li et al. in order to further improve the manufacturing time and facilitate the heat transfer away from the dies.

Allowable Subject Matter
10.	Claims 8-14 are allowed.

11.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 8-14 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor structure comprising a heat dissipation structure bonded to the die structure adjacent the die stack, a top surface of the heat dissipation structure being substantially level with a top surface of the die stack, the heat dissipation structure comprising a stack of dummy structure, adjacent dummy structure being separate one from another by an insulating layer, a base structure bonded to the die stack and the heat dissipation structure, the second integrated circuit die being interposed between the first integrated circuit die and the base structure, and a first encapulant interposed between the die stack and the heat dissipation structure in combination with the remaining claimed limitations of claim 8.

Response to Arguments
12.	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
It is argued, at pages 7-8 of the Remarks, that Chandolu’s Figure 1 does not shows the die stack 102a in physical contact with second integrated circuit die 102b because they are physical separated at least by interconnect structure 130.  This argument is not convincing because interconnect structure 130 is a part of the die stack 102a and 102b.  As shown in Figures 4A-4H, Chandolu discloses a first side of the die (404a) having the interconnect structure (432,435) at the bottom surface being in physical contact with a second side of the second die (404b) having the interconnect structure (433) at the upper surface.  Therefore, Applicant’s claim 1 does not distinguish over the Chandolu reference.

It is argued, at pages 14-15 of the Remarks, that Hembree’s Figure 1 does not shows the die stack 120a in physical contact with second integrated circuit die 110 because they are physical separated at least by interconnect structure 125.  This argument is not convincing because interconnect structure 115 is a part of the die stack 102a and/or 110.   Therefore, Applicant’s claim 1 does not distinguish over the Hembree reference.

The rejection by Li et al. is accordingly withdrawn.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897